Title: To Alexander Hamilton from Hugh Knox, 10 December 1777
From: Knox, Hugh
To: Hamilton, Alexander


St Croix Decr. 10th. 1777
Dear Hamilton
The fine, impartial, laconic & highly descriptive account you favour’d me with of the last Years Campain, in your letter of March last, excited in me, & many of your other friends here, an earnest desire of farther accounts from your pen of the succeeding fortunes of the Great American War; A War which will, one day, shine more illustriously in the historic page, than any which has happened since the times of Nimrod & the Giants. And deservedly, on account of the Goodness of the Cause, the grandeur of the Object, the eclat of the Generals, the bravery of the troops & (alas! that I should be obliged to add) of the cruelty & ferocity which has marked the route of yr. Enemies, & the tons of brother’s blood which have been shed on the unhappy Occasion!
I wrote two Answers to your Obliging letter, both of which, I hope, have reached you, & in both of which I have urged it upon you to make & Collect such memoires, as the Urgency of your affairs will permit you, which may furnish Materials for an Accurate history of the War, when you ⟨shall⟩ have leisure to fill up & Embellish Such a Skeleton, with ⟨all⟩ that eligance & dignity of which your fine pen is Capable. The Honourable post you hold under the Great Gen: Washington & so near his person, will give you a peculiar advantage for delineating his Character, both in his Amiable private Virtues & military abilities. And depend upon it the Very Minutiæ of that incomparable man Will be read with Avidity by posterity. You know me too well, I hope, to Suspect me of Superstition. Yet I feel myself, at times, under a strong Impulse, to prophesy that Washington was born for the Deliverance of America; that that Providence who has raised & trained him up for that Very purpose will watch over his Sacred life with a paternal & solicitious Care, will Shield his head in every Day of Battle, Will Guide him to See America free, flourishing & happy, and Will Adorn his fame, among latest posterity, with a Garland of Laurel more Verdant, blooming & enviable, than ever adorn’d the brow of A Marlborough!
The Bearer of this line (if he shall be indeed so fortunate as to put it into your Hand) is our worthy friend Mr. Cornelius Durant, who is possessed of an ardent desire of having the Honour of a Short Interview With General Washington, principally, that he may have it to say that he has seen & Spoken to the Greatest Man of this Age; &, indeed, Considering Mr. Durant’s Personal Worth, his uncommon Zeal for & attachment to the American Cause, the losses he has Sustain’d in attempting to assist her, & his extraordinary Admiration of & love to the General’s Character & person, few men more richly merit this Indulgence. If you Still exist, & exist near the General’s person (And I have not Yet Seen your Name Among the lists of the Slain, or the disgraced!), you can easily procure him this Honour. And I trust you will.
We are now blessed with, & Certified of the Glorious News of Burgoine’s Surrender to the Immortal Gates; another bright Star in the Constellation of American Heroes. And we are momently Expecting to hear that Gen: Washington has done Something like the Same by Gen: Howe!—but we Yet tremble in Suspence; & it is indeed a painful one. Probably before this letter goes, we shall hear more of the matter. Our general accts. are favourable; and while the Cheveaux de fries are defended, who have no fears about Philada. May this campain decide the matter!
By the time this reaches you, you will be (if you are at all) ⟨in wi⟩nter Quarters, & perhaps may be at leisure to write me a ⟨ha⟩lf-folio, of which Mr. Durant will take Care to write ⟨me⟩ duplicates or triplicates for fear of miscarriage.
A Piece of mine, Intitled “An Address to America, by a friend in a foreign Government,” has been sent to the Congress, for publicatn. (if approv’d). I know not yet its fate. It is at least an honestly designed & animating piece, but written incorrectly & in a hurry. If you have seen it, pray give me your sentiments about it. But let it be on a loose paper inclosed in your letter, for the Knowledge of my being the Author must be a profound Secret here.
My Wishes Are that the God of Armies may defend & protect You, & Cause You happily to survive, & to hand down to posterity, the present important Scenes. Numbers here esteem you & would join me in declaring themselves, as I do,   Dear Hamilton,   Your ever Affectionate friend   & Servt.
Hugh Knox
